16‐1765‐cv 
Green Tree Servicing, LLC v. Nicholas Christodoulakis, et al. 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 28th day of April, two thousand seventeen. 

PRESENT:             GUIDO CALABRESI, 
                     DENNY CHIN, 
                     RAYMOND J. LOHIER, JR.,  
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

GREEN TREE SERVICING, LLC,  
                    Plaintiﬀ‐Appellee, 

                  v.                                                                        16‐1765‐cv 
 
NICHOLAS CHRISTODOULAKIS, ALEXANDRA 
CHRISTODOULAKIS, 
                  Defendants‐Appellants, 

OLGA CHRISTODOULAKIS, 

                                        Defendant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLEE:                                      MICHAEL J. SIRIS, Solomon & Siris, P.C., 
                                                             Garden City, New York. 
FOR DEFENDANTS‐APPELLANTS:               JAMES F. MISIANO, James F. Misiano, P.C., 
                                         Hauppauge, New York. 


             Appeal from the United States District Court for the Eastern District of 

New York (Feuerstein, J.). 

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED IN 

PART, and the case is REMANDED with instructions. 

             Defendants‐appellants Nicholas Christodoulakis (ʺNicholasʺ) and 

Alexandra Christodoulakis (ʺAlexandra,ʺ and together with Nicholas, the ʺParentsʺ) 

appeal a May 4, 2016 judgment awarding $336,154.26 to plaintiﬀ‐appellee Green Tree 

Servicing, LLC (ʺGreen Treeʺ).  The judgment was entered pursuant to opinions and 

orders dated September 29, 2015 and April 18, 2016.  We assume the partiesʹ familiarity 

with the underlying facts, procedural history, and issues on appeal.  

             This case arises from a series of transactions involving a parcel of real 

property in Brooklyn, New York.  Husband and wife Nicholas and Alexandra acquired 

the property in 1981 and mortgaged it in 2003 to obtain a $300,000 loan (the ʺ2003 

Mortgageʺ).  Countrywide serviced the 2003 Mortgage.  On April 10, 2008, the Parents 

deeded the property to themselves and their daughter, Olga Christodoulakis (ʺOlgaʺ), 

as tenants in common.  That deed was recorded on May 9, 2008. 




                                            2 
              Soon thereafter, the Parents and Olga engaged in a transaction that left 

Olga as the sole owner of the property (the ʺ2008 Transactionʺ).  At the closing, the 

Parents conveyed their interest in the property to Olga by deed dated May 22, 2008.  In 

exchange, Olga mortgaged the property (the ʺ2008 Mortgageʺ) for a $385,000 loan from 

BankUnited FSB (the ʺNoteʺ) and transferred $295,298.38 of the loan proceeds to 

Countrywide in satisfaction of the 2003 Mortgage.  The satisfaction of the 2003 

Mortgage was recorded on July 2, 2008, but neither the May 22, 2008 deed nor the 2008 

Mortgage was recorded at that time. 

              Although the exact chain of ownership is not clear from the record, the 

parties agree that the Federal National Mortgage Association (ʺFannie Maeʺ) came to 

own the Note and 2008 Mortgage.  On April 1, 2009, Fannie Mae designated Green Tree 

as ʺservicerʺ of the loan and, pursuant to a ʺLimited Power of Attorney,ʺ granted Green 

Tree the ʺfull power and authority . . . to do and perform all and every act and thing 

requisite, necessary, and proper toʺ secure ʺthe full satisfaction . . . of a mortgage.ʺ  App. 

312.   

              The failure to record the 2008 Mortgage proved significant because, in 

2013, Olga decided to sell the property for $354,000 (the ʺ2013 Transactionʺ) and her 

buyersʹ title search revealed only the April 10, 2008 deed indicating that Olga owned the 

property with her Parents as tenants in common.  Therefore, Nicholas, Alexandra, and 

Olga all signed a deed dated March 8, 2013, conveying the property to the buyers.  On 



                                              3 
March 8, 2013, the buyers issued a $260,182.41 check payable to Nicholas and Olga, 

which they deposited with an escrow agent.  On March 13, 2013, the escrow agent 

issued a $106,511.03 check to Nicholas and Alexandra, which they deposited in their 

bank account.  Olga retained the remaining proceeds from the 2013 Transaction. 

              The March 8, 2013 deed and the buyersʹ $283,200 mortgage were recorded 

on March 28, 2013.  The 2008 Mortgage was not recorded until May 28, 2013, more than 

five years after it was originated.  Olga subsequently defaulted on the Note. 

              Green Tree commenced this action against Olga, Nicholas, and Alexandra 

on March 31, 2014, asserting, inter alia, claims of breach of contract, fraud, and unjust 

enrichment.  On May 23, 2014, Olga, Nicholas, and Alexandra filed an answer, 

asserting, inter alia, certain aﬃrmative defenses challenging Green Treeʹs ʺstandingʺ to 

sue under the Note and 2008 Mortgage.  App. 21.  At an initial pretrial conference on 

July 23, 2014, Green Tree provided an aﬃdavit from a foreclosure supervisor aﬃrming 

that the Note ʺwas physically delivered, surrendered, and conveyed to [Green Tree], 

along with all right, title and interest in and thereto.ʺ  App. 32.  Accordingly, the district 

court struck defendantsʹ aforementioned aﬃrmative defenses.  On November 10, 2014, 

defendants moved to dismiss the complaint for failure to state a claim and Green Tree 

filed a motion for summary judgment.  Defendants also moved to vacate the order 

striking their aﬃrmative defenses on January 23, 2015. 




                                              4 
              On September 29, 2015, the district court, inter alia, denied the motion to 

dismiss the unjust enrichment claim against the Parents and granted Green Treeʹs 

motion for summary judgment.  The district court held that Green Tree could enforce 

the terms of the Note as a ʺholderʺ under N.Y. U.C.C. § 3‐301 and that Olga breached 

her obligations by failing to make full payment of the Note within thirty days of the 

2013 Transaction.  As to the Parents, the district court held as a matter of law that they 

were unjustly enriched in the amount of $295,298.38 by virtue of the 2013 Transaction 

because they ʺtook advantage of the failure to record the [May 22, 2008 deed] and 2008 

Mortgage by surreptitiously conveying the subject premises to the [buyers] free and 

clear of the 2003 Mortgage and pocketing the proceeds therefrom.ʺ  App. 343.  In other 

words, the district court held that because Green Treeʹs ʺpredecessor or assignor 

satisfied Nicholasʹs and Alexandraʹs 2003 Mortgage under the reasonable, but mistaken, 

assumption that the [May 22, 2008 deed] and 2008 Mortgage would be promptly 

recorded, equity and good conscience require restitutionʺ in the amount noted.  App. 

344.   

              The parties filed motions to reconsider the ruling.  Green Tree argued that 

it was entitled to prejudgment interest on the $295,298.38 award and the Parents argued 

that the district court overlooked facts showing that Green Tree lacked standing to sue 

them and they were not unjustly enriched.  By opinion and order dated April 18, 2016, 

the district court awarded Green Tree prejudgment interest on the $295,298.38 award 



                                             5 
running from March 8, 2013, and denied the Parentsʹ motion on the merits.  Green Tree 

dropped its remaining claims against Olga on April 29, 2016 and on May 4, 2014, the 

district court entered a final judgment against the Parents in the amount noted.  The 

Parents appealed. 

              We review the district courtʹs denial of the Parentsʹ motion to dismiss the 

complaint for failure to state a claim de novo.  See Wurtz v. Rawlings Co., 761 F.3d 232, 237 

(2d Cir. 2014).  We assume the complaintʹs factual allegations are true and taken 

together they must state a plausible claim for relief to survive a motion to dismiss under 

Federal Rule of Civil Procedure 12(b)(6).  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569‐70 

(2007). 

              Similarly, we review de novo a district courtʹs grant of summary judgment.  

Garcia v. Hartford Police Depʹt, 706 F.3d 120, 126 (2d Cir. 2013) (per curiam).  Summary 

judgment must be granted if ʺthere is no genuine dispute as to any material fact and the 

movant is entitled to judgment as a matter of law.ʺ  Fed. R. Civ. P. 56(a). 

              On appeal, the Parents argue that Green Treeʹs rights as a mere ʺholderʺ of 

the Note are circumscribed by New York law and the Limited Power of Attorney such 

that Green Tree lacks ʺstandingʺ to bring an unjust enrichment claim against them.  

They also argue that the district court erred in granting summary judgment in favor of 

Green Tree on that claim.  We discuss each issue in turn. 




                                              6 
   1.          Standing 

               The Parentsʹ argument that Green Tree lacks ʺstandingʺ to sue them for 

unjust enrichment is unavailing.  They cite no legal authority for their argument that 

New York law ʺprovides a holder with no other rights against the Note obligor (beyond 

enforcement of the Note), and surely confers upon the holder no other rights under any 

theory to sue any third parties who are not obligors.ʺ  Appellantsʹ Br. at 34 (emphasis 

omitted).  To the contrary, under New York law, ʺthere is precedent for allowing a 

noteholder to maintain an unjust enrichment claim . . . where loan proceeds are 

wrongfully transferred to a non‐contracting party, against whom a breach of contract 

claim does not lie.ʺ  Taberna Preferred Funding II, Ltd. v. Advance Realty Grp. LLC, No. 

652884/2013, 2014 WL 4974959, at *13 (Sup. Ct. N.Y. Cty. Oct. 3, 2014); see also N.Y. 

U.C.C. § 3‐201 (providing that, subject to exceptions inapplicable here, the ʺ[t]ransfer of 

an instrument vests in the transferee such rights as the transferor has thereinʺ); U.S. 

Bank N.A. v. Denisco, 96 A.D.3d 1659, 1661 (4th Depʹt 2012) (ʺIt is well settled that an 

assignee steps into the shoes of its assignor and may pursue the same remedies as 

would have been available to the assignor.ʺ (internal quotation marks and citations 

omitted)).1  The Parentsʹ arguments based on the Limited Power of Attorney fare no 

better.  That document granted Green Tree the ʺfull power and authority . . . to do and 
                                                            
               1             The partiesʹ briefs assume that New York law governs this case ʺand such 
implied consent is, of course, sufficient to establish the applicable choice of law.ʺ  Arch Ins. Co. v. 
Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009) (quoting Golden Pac. Bancorp v. FDIC, 273 F.3d 
509, 514 n.4 (2d Cir. 2001)). 


                                                   7 
perform all and every act and thing requisite, necessary, and proper toʺ secure ʺthe full 

satisfactionʺ of the 2008 Mortgage, App. 312, and such language is suﬃciently broad to 

cover actions against third parties to recover amounts owed under the Note.  See Perosi 

v. LiGreci, 98 A.D.3d 230, 237 (2d Depʹt 2012) (a power of attorney is construed 

according to ordinary principles of contract interpretation and ʺ[g]enerally, the scope of 

a power of attorney is limited only by the boundaries of the principal‐agency 

relationshipʺ); Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.A.R.L., 142 A.D.3d 833, 

833 (1st Depʹt 2016) (holding that an indenture providing that ʺthe Trustee may pursue 

any available remedy to collect the payment of principal, premium, if any, and interest 

on [a note] . . . confers standing on the Trustee to pursue, not only . . . breach of contract 

claims, but alsoʺ ʺcauses of action for . . . unjust enrichmentʺ against third parties).  

Therefore, the district court correctly concluded that Green Tree has standing to pursue 

the unjust enrichment claim against the Parents and thus did not err in striking the 

Parentsʹ aﬃrmative defenses in that regard. 

   2.         Unjust Enrichment 

              The Parents argue that the district court erred in granting summary 

judgment on Green Treeʹs unjust enrichment claim because (1) they received no benefit 

at Green Treeʹs expense, and (2) if they did, the amount is limited to $106,511.03, not the 

$295,298.38 awarded by the district court.   




                                                8 
              ʺTo prevail on a claim for unjust enrichment in New York, a plaintiﬀ must 

establish 1) that the defendant benefitted; 2) at the plaintiﬀʹs expense; and 3) that ʹequity 

and good conscienceʹ require restitution.ʺ  Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir. 

2000) (quoting Dolmetta v. Uintah Natʹl Corp., 712 F.2d 15, 20 (2d Cir. 1983)).  ʺThe theory 

of unjust enrichment lies as a quasi‐contract claim.ʺ  Goldman v. Metro. Life Ins. Co., 5 

N.Y.3d 561, 572 (2005).  ʺIt is an obligation the law creates in the absence of any agreement.ʺ  

Id. (emphasis added).  Accordingly, ʺ[t]he existence of a valid and enforceable . . . 

contract governing a particular subject matter ordinarily precludes recovery in quasi 

contract for events arising out of the same subject matter.ʺ  Clark‐Fitzpatrick, Inc. v. Long 

Island R.R. Co., 70 N.Y.2d 382, 388‐89 (1987) (ʺBriefly stated, a quasi‐contractual 

obligation is one imposed by law where there has been no agreement or expression of 

assent, by word or act, on the part of either party involved.ʺ (emphasis omitted)).   

              The district court held that the Parents ʺwere clearly unjustly enriched in 

2008, insofar as they received a benefit, i.e., satisfaction of their 2003 mortgage, without 

giving plaintiﬀ, or its predecessor or assignor, anything in return, since only Olga 

executed the 2008 Mortgage and Note.ʺ  App. 342 (citations omitted).  This was error.  

The 2008 Transaction, in eﬀect, constituted two contractual agreements, the existence of 

which precludes Green Treeʹs recovery of the $295,298.38 in loan proceeds on a theory 

of unjust enrichment.  See Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., 

Inc., 448 F.3d 573, 587 (2d Cir. 2006) (ʺClark‐Fitzpatrick precludes unjust enrichment 



                                               9 
claims whenever there is a valid and enforceable contract governing a particular subject 

matter, whether that contract is written, oral, or implied‐in‐fact.ʺ).  In the first contract, 

the Parents conveyed their entire interest in the property to Olga in exchange for 

$295,298.38, which was applied to satisfy the 2003 Mortgage.  In a separate written 

contract, BankUnited FSB lent $385,000 to Olga in exchange for her promise to repay 

that amount (plus interest) under the terms of the Note and the 2008 Mortgage.  Olga 

directed $295,298.38 of the loan proceeds to Countrywide in satisfaction of her Parentsʹ 

mortgage, and received the property clear of the 2003 Mortgage.  The Parents were 

relieved of their obligations under the 2003 Mortgage, but ‐‐ as far as any claims 

between Olga and them ‐‐ they gave up their interest in the property to her.  In other 

words, both contracts were supported by adequate consideration and thus the Parents 

were not unjustly enriched at that time.  Accordingly, the district court erred in 

concluding that the Parents were unjustly enriched by $295,298.38 and its award of that 

amount must be vacated. 

              Nevertheless, we conclude that the Parents were unjustly enriched by the 

2013 Transaction.  There, with knowledge (1) that they had already given up their 

interest in the property to Olga (in return for $295,298.38), and (2) that payments were 

still due under the Note, the Parents ‐‐ taking advantage of the failure to record the 2008 

Mortgage ‐‐ participated in Olgaʹs sale of the property by signing the March 8, 2013 

deed.  Shortly thereafter, on March 11, 2013, they received a $106,511.03 check from 



                                               10 
Olgaʹs escrow agent.  Therefore, because the Parents concede that they ʺhad no interest 

in the sale proceeds,ʺ Appellantsʹ Br. at 47, we conclude that the Parents were unjustly 

enriched by $106,511.03 and that equity and good conscience require restitution in that 

amount, with prejudgment interest to accrue from March 8, 2013. 

             We have reviewed the Parentsʹ remaining arguments and conclude they 

are without merit.  Accordingly, the judgment of the district court is VACATED IN 

PART, and the case is REMANDED with instructions to enter judgment against the 

Parents in the amount of $106,511.03, with prejudgment interest to accrue from March 8, 

2013. 

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 




                                            11